EXAMINER’S COMMENT
This allowance is in response to the amendment filed January 13, 2022 by which claims 1, 2, 5, 7, 10, 14, 15, 16, 17, and 19 were amended, claims 4, 6, and 20 were canceled, and claim 21 was added.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

						Drawings
	Applicant’s amendment to claim 15 is considered to overcome the drawing objection (see the “Remarks” on page 9), and thus, the objection is hereby withdrawn. It is noted that claim 15 is directed towards Figure 9.

REASONS FOR ALLOWANCE
	The Prior Art of record fails to show, suggest or provide rationale for the claimed combinations of claim 1, 15, and 17, whereby the first and second surfaces are “curved” (see claim 1, line 15, claim 15, line 16, and claim 17, line 19).  It is noted that claims 1 and 17 are directed towards Figure 4 and claim 15 is directed towards Figure 9.
With respect to U.S. Patent No. 9,153,466 (Jdira et al. ‘466), the third surface (i.e., unnumbered vertically extending portion at the free distal end below numeral 240 in Figure 2) of Jdira et al. ‘466, is not disposed between first and second surfaces, and only the first surface (at numeral 240) is curved. Similarly, the amendment to claims 1, 15, and 17 overcomes the Section 
 With respect to claims 1 and 17, U.S. Patent No. 8,307,997 is considered to show a third surface (at the free distal end) between first and second surfaces (see bottom of Figure 2), but the third outer surface is curved and the first and second outer surfaces are straight, i.e., opposite to what is claimed. 
With respect to claim 15, U.S. Patent No. 7,500,564 is considered to show “a first outer surface projecting from the first sidewall and inclined along the second direction” (as in lines 11-12 of claim 15), i.e., see Figure 1A, but the reference does not show the claimed third surface between “curved” first and second surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 31, 2022